IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-51001
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE EMILIO SILVA, JR.,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-00-CR-200-ALL-DB
                        - - - - - - - - - -
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Emilio Silva, Jr., whose true name is Fernando Badillo,

appeals his sentence following a guilty plea to one count of

importation of marijuana and one count of possession of marijuana

with intent to distribute.    He argues that the district court

clearly erred when it denied Silva’s request for a minor role

reduction pursuant to U.S.S.G. § 3B1.2(b).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51001
                                -2-

     Silva did not demonstrate by a preponderance of the evidence

that he was entitled to a two-level reduction based on his role

in the offense.   United States v. Zuniga, 18 F.3d 1254, 1261 (5th

Cir. 1994).   Accordingly, the district court did not err when it

denied a two-level reduction.   Silva’s sentence is AFFIRMED.